               Case 2:20-cr-00054-RAJ Document 5 Filed 04/15/21 Page 1 of 2




 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR 20-0054-RAJ
 8                                                )
                    Plaintiff,                    )
 9                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO SCHEDULE GUILTY
10                                                )   PLEA HEARING VIA
     THOMASINA GALLISHAW,                         )   VIDEOCONFERENCE
11   A/K/A THOMASINA LUNDY,                       )
                                                  )
12                  Defendant.                    )
13          THE COURT has considered the unopposed motion of the parties to proceed

14   forward with a guilty plea hearing via videoconference and finds that:

15                  (a) Under General Order 04-20, felony pleas and sentencings may

16   proceed by video or telephone if “the district judge in a particular case finds for specific

17   reasons that the plea or sentencing in that case cannot be further delayed without

18   serious harm to the interests of justice.” A plea hearing in this case cannot be delayed

19   without serious harm to the interests of justice; and

20                  (b) Ms. Gallishaw would like to plead guilty and resolve the case in a

21   timely fashion; and

22                  (c) Ms. Gallishaw wishes to enter a plea as soon as possible in light of

23   anticipated delay associated with the COVID pandemic and a desire to alleviate

24   presumptive backlogged court calendars following the COVID recovery process. Ms.

25   Gallishaw believes that the Court may not be as able to accommodate a timely

26   resolution of his case in the future as more cases are delayed; and


       ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
       TO SCHEDULE GUILTY PLEA HEARING                                1601 Fifth Avenue, Suite 700
       VIA VIDEOCONFERENCE - 1                                          Seattle, Washington 98101
       (USA v. Thomasina Gallishaw; CR20-54RAJ)                                    (206) 553-1100
               Case 2:20-cr-00054-RAJ Document 5 Filed 04/15/21 Page 2 of 2




 1          (d) a videoconference guilty plea hearing would avoid further delays in the
 2   ultimate sentencing in this case, which would cause “serious harm to the interests of
 3   justice.” See General Order No. 04-20 (3/30/20).
 4          IT IS THEREFORE ORDERED that the Motion (Dkt. # 4) is GRANTED. The
 5   parties are directed to schedule a plea via videoconference before the criminal-duty
 6   magistrate judge at a mutually agreeable date and time.
 7          DATED this 15th day of April, 2021.
 8
 9
                                                     A
                                                     The Honorable Richard A. Jones
10
                                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                           FEDERAL PUBLIC DEFENDER
       TO SCHEDULE GUILTY PLEA HEARING                              1601 Fifth Avenue, Suite 700
       VIA VIDEOCONFERENCE - 2                                        Seattle, Washington 98101
       (USA v. Thomasina Gallishaw; CR20-54RAJ)                                  (206) 553-1100
